                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

COLTON J. NOVASCONE,

                   Plaintiff,                             8:19CV201

      vs.
                                                      MEMORANDUM
DANIEL DANAHER, P.A., N.D.C.S.;                        AND ORDER

                   Defendant.


      This matter is before the court upon review of Plaintiff’s Amended
Complaint. (Filing No. 11.) For the reasons explained below, this matter will be
permitted to proceed to service of process.

                                  I. BACKGROUND

       On May 6, 2019, Plaintiff, an inmate currently confined at the Lincoln
Correctional Center (“LCC”), brought this action pursuant to 42 U.S.C. § 1983
against the Nebraska Department of Correctional Services (“NDCS”); Dr. Timothy
Chamberlain, the NDCS Medical Director (“Dr. Chamberlain”); Daniel Danaher,
PA-C (“Danaher”); and Scott Frakes, Director of the NDCS (“Frakes”), in their
official capacities for deliberate indifference to his serious medical needs in
violation of the Eighth Amendment.

       The court conducted an initial review of Plaintiff’s Complaint on November
25, 2019. (Filing No. 10.) The court determined Plaintiff’s Complaint could not
proceed against NDCS as it is not a “person” for purposes of a § 1983 suit and
Plaintiff’s claims for damages against Dr. Chamberlain, Danaher, and Frakes, in
their official capacities, were barred by sovereign immunity. In addition, the court
found the Complaint failed to state a claim for relief against Dr. Chamberlain and
Frakes as it did not allege their personal involvement in unconstitutional action.
However, the court granted Plaintiff leave to file an amended complaint that states
a plausible Eighth Amendment claim against Defendant Danaher in his individual
capacity only.

       Plaintiff filed his Amended Complaint on December 19, 2019. (Filing No.
11.)

                    II. SUMMARY OF AMENDED COMPLAINT

      Plaintiff’s Amended Complaint names as the sole defendant Daniel Danaher,
an NDCS Physician’s Assistant, in his individual capacity. Again, Plaintiff claims
Danaher was deliberately indifferent to his serious medical needs in violation of
the Eighth Amendment. Specifically, Plaintiff alleges:

              On 1/8/19 prescribed med. On 1/15/19 reported adverse
       reaction @ 830AM. Problem recurred on 2/3/19 @830AM.
              ....
              I was seen by defendant for a sinus infection and he prescribed
       Amoxicillin as an antibiotic without noting my listed allergy to that
       medication, and it resulted in internal damage to me, causing me pain
       and bleeding in my stomach, and perhaps permanent damage. Showed
       nurse blood in vomit and stool.
              ....
              Pain, blood in vomit and stool. Did not receive treatment,
       medical staff merely discontinued wrong medication after one week.
       Daniel Danaher refused to see me or dia[g]nose my condition, or
       follow up on problem. Problem recurred several weeks later, was
       taken to hospital but not properly treated, and was fearful that medical
       mistake had caused permanent damage.
              ....
       The basis of these claims are that defendant prescribed medication
       that he [Plaintiff] had a known allergy to, resulting in immense pain,
       psychological trauma, perhaps lasting damage, and could have
       potentially died.

(Filing No. 11 at CM/ECF p. 5.)
                                          2
     As relief, Plaintiff seeks “$100,000 for pain and suffering” and “$100,000
for deliberate indifference (delay) and negligence (in ignoring allergy to
medication prescribed) as punative [sic].” (Id.)

                                III. DISCUSSION

      Plaintiff’s Amended Complaint essentially restates the allegations of his
original Complaint but omits his claims against the previously dismissed
Defendants and the official-capacity claims. Plaintiff only seeks relief against
Danaher in his individual capacity for the alleged Eighth Amendment violation.

      In accordance with the court’s November 25, 2019 Memorandum and Order
on initial review, the court finds that Plaintiff’s Amended Complaint states a
plausible Eighth Amendment claim against Danaher and this matter may now
proceed to service of process against Danaher in his individual capacity.

       Liberally construing the Amended Complaint, Plaintiff may also be alleging
a state-law negligence claim. At this time, the court makes no finding with respect
to its jurisdiction over this claim or whether Plaintiff’s allegations state a claim
upon which relief may be granted. In order to ensure a just and fair resolution of
this matter, Plaintiff’s state-law claim will be allowed to proceed to service of
process against Danaher along with his Eighth Amendment claim.

      IT IS THEREFORE ORDERED that:

      1.   Plaintiff’s Eighth Amendment and state-law negligence claims against
Defendant Daniel Danaher in his individual capacity may proceed to service of
process.

      2.     For service of process on defendant Daniel Danaher in his individual
capacity, the clerk of the court is directed to complete a summons form and a
                                         3
USM-285 form for defendant Daniel Danaher using the address “Lincoln
Correctional Center, 3216 West Van Dorn Street, Lincoln, NE 68522,” and
forward them together with a copy of the Complaint (filing no. 1), the Amended
Complaint (filing no. 11), a copy of the court’s previous memorandum and order
on initial review (filing no. 10), and a copy of this Memorandum and Order to the
Marshals Service. The Marshals Service shall serve defendant Daniel Danaher
personally in his individual capacity at the Lincoln Correctional Center, 3216
West Van Dorn Street, Lincoln, NE 68522. Service may also be accomplished by
using any of the following methods: residence, certified mail, or designated
delivery service. See Federal Rule of Civil Procedure 4(e); Neb. Rev. Stat. § 25-
508.01 (Reissue 2016).1

      3.   The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

       4.     Federal Rule of Civil Procedure 4(m) requires service of the
complaint on a defendant within 90 days of filing the complaint. However,
Plaintiff is granted, on the court’s own motion, an extension of time until 90 days
from the date of this order to complete service of process.




       1
         Pro se litigants proceeding in forma pauperis are entitled to rely on service by the
United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782, 783 (8th Cir.
2013). Pursuant to 28 U.S.C. § 1915(d), in an in forma pauperis case, “[t]he officers of
the court shall issue and serve all process, and perform all duties in such cases.” See
Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997) (language in § 1915(d) is
compulsory). See, e.g., Beyer v. Pulaski County Jail, 589 Fed. Appx. 798 (8th Cir. 2014)
(unpublished) (vacating district court order of dismissal for failure to prosecute and
directing district court to order the Marshal to seek defendant’s last-known contact
information where plaintiff contended that the Jail would have information for
defendant’s whereabouts); Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995) (when
court instructs Marshal to serve papers for prisoner, prisoner need furnish no more than
information necessary to identify defendant; Marshal should be able to ascertain
defendant’s current address).
                                             4
     5.   The clerk of court is directed to set the following pro se case
management deadline: May 6, 2020: check for completion of service of process.

     Dated this 6th day of February, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                       5
